Citation Nr: 0835198	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-10 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to higher initial ratings for bilateral hearing 
loss, rated as 10 percent disabling from September 22, 2003, 
and as 70 percent disabling from May 7, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The RO reported that the veteran served on active duty from 
June 9, 1985, to August 16, 1985.  He also had subsequent 
service in the Oklahoma Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in May 2007.  The 
veteran's case was remanded to the agency of original 
jurisdiction (AOJ) for additional development in October 
2007.  The case is again before the Board for appellate 
review.


FINDINGS OF FACT

1.  For the period prior to May 7, 2007, the veteran's 
hearing loss was manifested by no worse than level XI hearing 
in the right ear and level II hearing in the left ear.

2.  For the period since May 7, 2007, the veteran's hearing 
loss is manifested by no worse than level XI hearing in the 
right ear and level VIII hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss prior to May 7, 2007, have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.85, 4.86 (2007).

2.  The criteria for a rating in excess of 70 percent for 
bilateral hearing loss after May 7, 2007, have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  Under 38 U.S.C.A. § 5103(a), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. § 
3.159, VA must request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  The 
notice must be provided before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The RO issued a notice letter in October 2003 which advised 
the veteran of the evidence and information needed to 
substantiate his claim for hearing loss.  This letters 
further advised the veteran of which information and evidence 
VA will obtain, and which information and evidence the 
claimant is expected to provide.  The veteran was also asked 
to provide any evidence in his possession that he believes 
might support his claim.

Furthermore, additional notice was provided in correspondence 
dated in November 2007 as to both the disability rating and 
effective date elements of his claim.  That letter advised 
the veteran as to the basis for assigning both disability 
ratings and effective dates, and explained the type of 
evidence necessary to substantiate claims for a higher 
evaluation and/or an earlier effective date.  Thus, the Board 
finds that the content of the notice provided in the October 
2003 and November 2007 letters satisfies each of the elements 
specified by the U.S. Court of Appeals for Veterans Claims 
(Court) in Pelegrini and Dingess.

As to the post-adjudication timeliness of the November 2007 
notice letter, the record reflects that the veteran has had a 
meaningful opportunity to participate effectively in the 
processing of his claim.  He had the opportunity to submit 
additional argument and evidence.  The record reflects that 
he subsequently underwent VA examinations in December 2007 
and January 2008.  The veteran's claim was readjudicated in a 
May 2008 rating decision and a May 2008 Supplemental 
Statement of the case (SSOC).  Furthermore, as the claim is 
being denied, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication and any 
procedural defect caused by the timing of the notice was 
cured.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claims for 
service connection.  22 Vet. App. 37 (2007).

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, all 
obtainable evidence identified by the veteran relative to 
this issue has been obtained and associated with the claims 
folder, he was afforded VA examinations, and he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.

II.  Factual Background

The veteran served on active duty from June 9, 1985, to 
August 16, 1985.  The only available service treatment 
records (STRs) include an April 1986 enlistment examination 
for the Army National Guard which includes audiometric 
testing.  The audiometric testing revealed puretone 
thresholds, in decibels, for the right ear of 10 at 1000 
Hertz, 10 at 2000 Hertz, 15 at 3000 Hertz, and 10 at 4000 
Hertz in the right ear and 15 at 1000 Hertz, 15 at 2000 
Hertz, 20 at 3000 Hertz, and 15 at 4000 Hertz in the left 
ear.  

The veteran was afforded a VA audiological examination in 
October 2003.  Audiometric testing revealed puretone 
thresholds, in decibels, for the left ear of 50 at 1000 
Hertz, 55 at 2000 Hertz, 60 at 3000 Hertz, and 55 at 4000 
Hertz with an average decibel loss of 55.  No response to 
audiometric testing was obtained for the veteran's right ear.  
Speech testing revealed no response for the right ear and 
speech recognition ability of 76 percent in the left ear.  
The examiner indicated that the puretone results were 
consistent with a moderate hearing loss in the left ear and 
no response to the limits of audiometric testing in the right 
ear.  She said the test results were inconsistent because 
transient evoked otoacoustic emissions were present and the 
results were consistent with normal cochlear function.  The 
examiner indicated that she suspected malingering and 
recommended an auditory brain-stem evaluation to rule out 
retrocochlear involvement due to right head surgery.  A 
November 2003 ear disease examination revealed a defect over 
the right parietal and a defect in the bone in the center of 
the incision.  The eardrums and ear canals were both normal 
bilaterally.  The examiner diagnosed right ear hearing loss.  

The veteran was afforded a VA audiological examination in 
December 2004.  Audiometric testing revealed puretone 
thresholds, in decibels, for the left ear of 35 at 1000 
Hertz, 35 at 2000 Hertz, 45 at 3000 Hertz, and 40 at 4000 
Hertz with an average decibel loss of 39.  No response to 
audiometric testing was obtained for the veteran's right ear.  
Speech testing revealed no response for the right ear and 
speech recognition ability of 96 percent in the left ear.  
The examiner indicated that the puretone results were 
consistent with a mild hearing loss in the left ear and no 
response to the limits of audiometric testing in the right 
ear.  The examiner indicated that the pure tone test results 
were very inconsistent because otoacoustic emissions were 
present in both ears.  Tympanometry was consistent with 
normal middle ear function bilaterally.  The examiner 
indicated that the otoacoustic emissions and acoustic 
reflexes in addition to a positive stinger and inconsistent 
puretone thresholds suggested that the veteran could be 
malingering and recommended an auditory brain-stem response 
evaluation and/or auditory study state response evaluation to 
rule a retrocochlear pathology due to right head surgery and 
to gain a more accurate estimation of the veteran's hearing.  
A January 2005 ear disease examination revealed a defect in 
the mastoid bone of the right ear.  The examiner said the 
veteran had total hearing loss in his right ear confirmed by 
audiometric examination and an inconsistency in his left ear 
in which he wears a hearing aid and microphone in the right 
ear to transfer audio from his right ear to his functioning 
left ear.  The examiner diagnosed the veteran with total 
hearing loss in the right ear.  

Associated with the claims file are VA outpatient treatment 
reports dated from June 1996 to January 2006.  The records 
dated in July 2003 reveal no hearing in the right ear and 
normal hearing through 3000 Hertz sloping to a mild 
sensorineural hearing loss in the left ear.  Speech 
discrimination scores for the right ear were not obtained but 
were noted to be good for the left ear.  The veteran was 
fitted for hearing aids in August 2003.  The veteran was seen 
for an audiology consultation in October 2004 which revealed 
normal hearing in the veteran's left ear and a 100 percent 
speech discrimination score.  The veteran would not respond 
to speech or puretone audiometry for the right ear.  An 
audiology consultation performed in January 2006 revealed a 
mild sensorineural hearing loss for the left ear and no 
response to stimuli for the right ear.  The speech 
recognition score for the left ear was 96 percent.  

The veteran was afforded a VA audiological examination in 
November 2006.  Audiometric testing revealed puretone 
thresholds, in decibels, for the left ear of 60 at 1000 
Hertz, 50 at 2000 Hertz, 45 at 3000 Hertz, and 45 at 4000 
Hertz with an average decibel loss of 49.  No response to 
audiometric testing was obtained for the veteran's right ear.  
Speech testing revealed no response for the right ear and 
speech recognition ability of 84 percent in the left ear.  
The examiner indicated that the results of the examination 
were considered fair to good and diagnosed the veteran with a 
profound hearing loss in the right ear and a moderate 
sensorineural hearing loss in the left ear.  The examiner 
noted that the tympanometry was consistent with normal middle 
ear functioning bilaterally and reflex patterns were 
consistent with sensory hearing loss in the left ear and 
somewhat inconsistent hearing loss in the right ear.  A 
November 2006 ear disease examination revealed total hearing 
loss in the right ear and mild hearing loss in the left ear.  

The veteran testified at a Travel Board hearing in May 2007.  
He indicated that he had no hearing in his right ear.  He 
said he only heard loud noises in his left ear.  He reported 
that his left ear hearing acuity had decreased to some 
extent.  He testified that he wore a hearing aid that 
transferred his hearing from his left ear to his right ear.  
He said he worked full-time at Avis and had to remove his 
hearing aids when washing cars.  He reported that he was 
informed that his license could be taken away due to his 
hearing loss and a vision disorder.  He testified that he had 
never had an ear infection.  

The veteran was afforded a VA audiological examination in 
December 2007.  Audiometric testing revealed puretone 
thresholds, in decibels, for the left ear of 90 at 1000 
Hertz, 90 at 2000 Hertz, 85 at 3000 Hertz, and 85 at 4000 
Hertz with an average decibel loss of 88.  No response to 
audiometric testing was obtained for the veteran's right ear.  
Speech testing revealed speech recognition ability of zero 
percent for the right ear and 76 percent in the left ear.  
The examiner indicated that the results of the examination 
were considered fair and diagnosed the veteran with a 
profound sensorineural hearing loss in the right ear and a 
moderately severe sloping to severe sensorineural hearing 
loss in the left ear.  The examiner noted that the 
tympanometry was consistent with normal middle ear 
functioning bilaterally and reflex patterns were noted to be 
abnormal.  A January 2008 ear disease examination revealed a 
deaf right ear and moderate to severe hearing loss in the 
left ear.  

Based on the results of this evaluation, the agency of 
original jurisdiction awarded a 70 percent rating, effective 
May 7, 2007, which corresponds to the date of his personal 
hearing before the undersigned, in which he asserted that 
there had been a worsening in he severity of his hearing loss 
disability.

III.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2007).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral, to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.86(a) 
(2007).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2007).  

Having reviewed the complete record, the Board finds the most 
probative evidence of record regarding the severity of the 
veteran's hearing loss prior to 2007 to be the reports of VA 
audiometric examinations conducted in December 2004 and 
November 2006.  A review of the December 2004 audiometric 
examination, and using the speech discrimination scores from 
the audiogram, correlates to level XI hearing in the right 
ear and level I in the left ear.  See 38 C.F.R. § 4.85, Table 
VI and Table VIa.  The veteran's right ear hearing loss 
qualifies as an exceptional pattern of hearing loss under 38 
C.F.R. § 4.86.  

The combination of level XI and level I corresponds to a 10 
percent disability rating.  See 38 C.F.R. § 4.85, Table VII.  
As noted above, the ratings for disability compensation for 
hearing loss are determined by the mechanical application of 
the criteria in Table VI, Table VIa, and Table VII.  See 
Lendenmann, supra.  In the veteran's case, that results in a 
10 percent rating.  The examiner indicated that the pure tone 
test results were very inconsistent because otoacoustic 
emissions were present in both ears and tympanometry was 
consistent with normal middle ear function bilaterally.  The 
examiner indicated that the otoacoustic emissions and 
acoustic reflexes in addition to a positive stinger and 
inconsistent puretone thresholds suggested that the veteran 
could be malingering.  It was noted that the October 2004 
audiology consultation at VA revealed normal hearing in the 
veteran's left ear and a 100 percent speech discrimination 
score.  The veteran would not respond to speech or pure tone 
audiometry for the right ear at that time.  Despite the 
concerns expressed by the examiner as to the reliability of 
this test, as will be explained below, the reliability of the 
audiometric results of the November 2006 examination were 
considered by the examiner to be fair to good and also 
revealed a 10 percent rating.  Consequently, the Board finds 
these test results to be probative.  

In this regard, the November 2006 audiometric examination, 
and using the speech discrimination scores from the 
audiogram, correlates to level XI hearing in the right ear 
and level II in the left ear.  See 38 C.F.R. § 4.85, Table VI 
and Table VIa.  The veteran's right ear hearing loss 
qualifies as an exceptional pattern of hearing loss under 38 
C.F.R. § 4.86.  

The combination of level XI and level II corresponds to a 10 
percent disability rating.  See 38 C.F.R. § 4.85, Table VII.  
As noted above, the ratings for disability compensation for 
hearing loss are determined by the mechanical application of 
the criteria in Table VI, Table VIa, and Table VII.  See 
Lendenmann, supra.  In the veteran's case, that results in a 
10 percent rating.  As noted above, the 2006 VA examiner 
indicated that the audiometric results were considered fair 
to good.

Based on the aforementioned evidence, the Board concludes 
that the preponderance of the evidence is against granting an 
evaluation in excess of 70 percent prior to May 2007.  In 
reaching this conclusion, the Board considered the report of 
the October 2003 audiometric examination, which show that the 
veteran's hearing loss in both ears qualified as an 
exceptional pattern of hearing loss under 38 C.F.R. § 4.86a.  
Thus, having considered the applicability of both Tabe VI and 
Table Via to both ears, the Board finds that the degree of 
hearing loss shown on that examination correlates to level XI 
hearing in the right ear and level VI in the left ear.  See 
38 C.F.R. § 4.85, Table VI and Table VIa.  

The combination of level XI and level VI corresponds to a 30 
percent disability rating.  See 38 C.F.R. § 4.85, Table VII.  
However, as noted above, the October 2003 VA examiner 
indicated that the results of the audiometric testing were 
inconsistent and she suspected malingering.  Furthermore, the 
July 2003 VA outpatient entry revealed no hearing in the 
right ear and normal hearing through 3000 Hertz sloping to 
only a mild sensorineural hearing loss in the left ear.  
Speech discrimination scores for the right ear were not 
obtained but were noted to be good for the left ear.  As 
noted above, the results of both the December 2004 and 
November 2006 examinations correspond to only a 10 percent 
disability rating and are considered more probative than the 
results of the October 2003 examination.  As the July 2003 VA 
examiner specifically questioned the validity of the results 
shown on that examination, and given the inconsistency 
between that examination, and both prior and subsequent 
examination, the Board finds these results to be unreliable, 
and not supportive of an evaluation in excess of 10 percent 
prior to 2007.

Finally, a review of the December 2007 audiometric 
examination, and using the speech discrimination scores from 
the audiogram, correlates to level XI hearing in the right 
ear and level VIII in the left ear.  See 38 C.F.R. § 4.85, 
Table VIa.  The veteran's right and left ear hearing loss 
qualify as an exceptional pattern of hearing loss under 38 
C.F.R. § 4.86.  

The combination of level XI and level VIII corresponds to a 
70 percent disability rating.  See 38 C.F.R. § 4.85, Table 
VII.  As noted above, the ratings for disability compensation 
for hearing loss are determined by the mechanical application 
of the criteria in Table VIa and Table VII.  See Lendenmann, 
supra.  In the veteran's case, that results in a 70 percent 
rating.  As noted above, the 2007 VA examiner indicated that 
the audiometric results were considered fair.  

Consequently, based on the results of the examinations of the 
records, the Board concludes that the veteran's bilateral 
hearing loss is consistent with no more than a 10 percent 
rating for the period prior to May 7, 2007, and no more than 
a 70 percent rating for the period since May 7, 2007.  As 
noted, the RO chose the effective date of this award because 
it corresponded to the personal hearing in which the veteran 
asserted there was a worsening of his service-connected 
disability.  As a consequence of his testimony, he underwent 
the December 2007 evaluation that confirmed a worsening.

Additionally, there is no evidence showing an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2007).  The current evidence of record 
does not demonstrate that the veteran's hearing loss has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed 
that service-connected disability can have an adverse effect 
on employment, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2007).  Therefore, given 
the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting increased initial ratings for bilateral hearing 
loss.  See Gilbert v. Derwinski; 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2007).  


ORDER

Entitlement to higher initial ratings for bilateral hearing 
loss, rated as 10 percent disabling from September 22, 2003, 
and as 70 percent disabling from May 7, 2007, is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


